COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-17-00307-CV


IN THE INTEREST OF A.A.,
A CHILD




                                      ----------

           FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 323-103402-16



                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Appellant D.V. (Father) and I.A. (Mother) took A.A. to Cook Children’s

Hospital when she was about four months old. Doctors discovered that A.A. had

bleeding on her brain, healing fractures of both upper and lower legs, and five

broken ribs. Child Protective Services (CPS) removed A.A. from her parents,

      1
          See Tex. R. App. P. 47.4.
and the Texas Department of Family and Protective Services (TDFPS) filed a

petition for termination of the parents’ rights to A.A. After a bench trial, the trial

court found by clear and convincing evidence that:

            Father “failed to comply with the provisions of a court order that
             specifically established the actions necessary . . . [for] the return of
             [A.A.] who ha[d] been in the . . . temporary managing
             conservatorship of [TDFPS] for not less than nine months as a result
             of [her] removal from the parent . . . for . . . abuse or neglect”; and

            termination of the parent-child relationship between Father and A.A.
             is in her best interest.

See Tex. Fam. Code Ann. § 161.001(b)(1)(O), (2) (West Supp. 2017). The trial

court therefore terminated Father’s parent-child relationship with his daughter

A.A.   In two issues, Father challenges the legal sufficiency of the evidence

supporting the best-interest finding and the factual sufficiency of the evidence

supporting both findings. We affirm.

                          I.     BACKGROUND FACTS

A.     A.A. Was Admitted to Cook Children’s Hospital with Serious Injuries.

       Father and Mother took A.A. and her twenty-two-month-old half-sister E.A.

to Cook Children’s Hospital on Monday, June 20, 2016. Testimony conflicted

about whether the parents sought treatment only of E.A., who was sick and

vomiting, or also of A.A., whose swollen head Father had noticed the previous

evening. Regardless, after nurses noticed A.A.’s enlarged head, the hospital

admitted A.A., and Dr. Sophia Grant, one of about 350 board-certified child

abuse pediatricians in the United States, evaluated her the next morning. Dr.



                                          2
Grant testified that A.A.:

            “appeared to be in pain or uncomfortable”;

            had the body and weight of a two-week-old but her head was
             “markedly bigger than the rest of her body”;

            “would have looked like a very tiny baby with a very large head”;

            had brain issues and injuries including:

             (1)    intracranial pressure, as indicated by an “open and full”
                    fontanelle;

             (2)    chronic, large, subdural hematomas;

             (3)    “a small amount of subarachnoid hemorrhage with a
                    thrombosed [clotted] and torn bridging vein[]”; and

             (4)    some brain atrophy;

            had five healing rib fractures with calluses on the right side of her
             body;

            had healing fractures of her left and right femurs; and

            had left and right tibia fractures.

      Dr. Grant also testified:

             “[I]t would have been very obvious” to an ordinary person that
             something was wrong with the size of A.A.’s head;

            A.A.’s “large head . . . was a result of her bleeding on her brain
             which caused the bones to separate”;

            The word “chronic” “means an ongoing process; something that
             didn’t happen the day before or two days before”;

            A.A.’s femur fractures and right tibia fracture were consistent with
             classical metaphyseal fractures or lesions, which result “from a
             sudden jerking or pulling”; “a shearing force on the edge of the bone
             . . . causes . . . tearing off of the top of the bone”;

            The force that could cause the fractures:


                                           3
                  would be a force that any reasonable person
                  would recognize was inappropriate. When it
                  occurred, the baby would scream out in pain.
                  These injuries can also occur with acceleration,
                  deceleration. If the limbs are flailing like a rag
                  doll, that can cause enough force to cause the
                  metaphyseal lesions to occur[;]

           By acceleration and deceleration, Dr. Grant meant:

                  the rapid movement forward, rapid movement
                  back, rapid movement forward, rapid movement
                  back, repeated.

                        And a child of this age cannot keep her
                  head still, so if she were to experience those
                  forces, her head would be going back and forth,
                  but also side to side, because she doesn’t have
                  the neck musculature or the awareness to try and
                  keep her head straight. So . . . those kids suffer
                  the most damage just because of poor neck
                  control and also because the head is much bigger
                  than the rest of the body relatively speaking;

           A callus can form in “maybe five days, but . . . they are very
            prominent at 10 days.” However, Dr. Grant also testified that it takes
            at least two weeks “to see callus formation”; and

           A.A.’s rib fractures could only have occurred from someone holding
            her and putting too much pressure on her ribs.

Dr. Grant denied that
           There was evidence of a birth defect in A.A.’s brain;

           Brittle bone disease, which is a genetic disease, could have caused
            A.A.’s fractures; and

           The fractures could have resulted from a fall.

      Dr. Grant believed that A.A.’s multiple healing fractures and hematomas

showed that A.A. “was [a] victim of nonaccidental trauma” and had been

“victimized at various points on more than one occasion.” Dr. Grant explained

                                        4
that child abuse pediatricians use terms like “abusive head trauma” and

“nonaccidental head injury” for “shaken baby syndrome.”

      CPS investigator Haley Koren testified that doctors performed surgery,

drilling burr holes into A.A.’s head to alleviate the cranial pressure. A.A. was

hospitalized for at least a week.

B.    Neither Mother nor Father,             A.A.’s   Only   Caretakers,   Claimed
      Responsibility for Her Injuries.

      It was undisputed that Mother was A.A.’s primary caretaker and that Father

was A.A.’s only other caretaker. On June 21, 2016, CPS investigator Koren and

a police detective interviewed the parents separately. Koren testified that Mother

told her:

            Mother noticed A.A.’s head was getting larger the Wednesday
             before the removal and told Father;

            Mother’s four-year-old son A.E. caused the injuries by picking A.A.
             up out of her crib; and

            Mother had seen A.E. “trying to get off the bed with A.A. at one
             point.”

CPS investigator Koren testified that Father told her:

            He had been alone with A.A. when Mother showered and on similar
             brief occasions;

            He did not know how A.A. was injured;

            He did not know if Mother could have caused the injuries but “had
             doubts as to whether or not she actually caused [them]”;

            Mother told him that A.E. had done it, and he believed her;

            He did not notice A.A.’s swollen head until the weekend;



                                         5
          He called JPS, where A.A. was born, to find out if the swelling was
           normal and was told that it was normal; and

          He called Cook Children’s to schedule an appointment for A.A. but
           could not get an appointment until August.

     CPS investigator Koren also testified:

          She noticed A.A.’s enlarged head immediately upon first seeing her;

          She did not believe that the parents had failed to notice A.A.’s head
           getting bigger and bigger;

          A previous investigation for physical abuse of E.A., who suffered a
           broken humerus, had been closed with the explanation that A.E.
           “had been jumping and fell on top of her”;2

          The parents told Koren that they did not get frustrated with A.A. and
           would rock her;

          Before the removal, A.A. had not been seen by a doctor since her
           release from the NICU after her premature birth;

          According to the parents, the CPS referral, and Koren’s discussions
           with medical staff, the parents went to the hospital on June 20,
           2016 because E.A. was sick, not because of A.A.’s head;

          The “nurses noticed A.A.’s head and said that they needed to take a
           look at her”;

          Mother “always seemed to have a flat affect” on each of the two or
           three occasions Koren interviewed her:

                         She really didn’t have much emotion with regards
                 to the situation, in regards to . . . [A.A.] being in the
                 hospital and in regards to her being severely injured.
                  . . . [N]ot once did she ask how the[ children] were
                 doing while they were in foster care. Not once did she
                 ask how [A.A.] was doing. The only person that
                 seemed to want to know was [Father]; and

     2
      That injury appears to have occurred in June 2015 when E.A. was ten
months old and her brother A.E. was three years old.



                                       6
            Father “seemed concerned . . . about what happened” and showed
             emotion.
      Father testified that he had noticed the swelling in A.A.’s head the day

before he and Mother took her to the hospital but that Mother had noticed it first.

Father also testified:

            He did not know what had caused A.A.’s injuries;
            Mother told him that she did not harm A.A.;
            He had been with Mother for two years before “this happened,
             and . . . while she’s been taking care of her children and nothing like
             this has ever happened”;
            Mother told him that on one occasion, A.E. took A.A. out of her crib
             and that A.A. was crying while he carried her;
            A.E. had hurt E.A.’s arm before, CPS investigated, and the case was
             resolved; and
            A.A. was at risk for intraventricular hemorrhage before she left the
             NICU after her premature birth.
C.    TDFPS Removed A.A., and the Trial Court Terminated Mother’s and
      Father’s Parent-Child Relationships with A.A.

      A.E. was with his father in East Texas when the removal occurred and

remained in his father’s custody.     TDFPS removed A.A. and E.A. from their

parents and found reason to believe that Mother had caused A.A.’s injuries. The

trial court ultimately terminated Mother’s parental rights to her two daughters,

E.A.’s father’s parental rights, and Father’s parental rights to A.A. Only Father

has appealed.




                                         7
                   II.     SUFFICIENCY OF THE EVIDENCE

A.    Burden of Proof

      For a trial court to terminate a parent-child relationship, TDFPS must prove

two elements by clear and convincing evidence:

      1.     that the parent’s actions satisfy one ground listed in family code
             section 161.001(b)(1); and

      2.     that termination is in the child’s best interest.

Tex. Fam. Code Ann. § 161.001(b) (West Supp. 2017); In re E.N.C., 384 S.W.3d
796, 802–03 (Tex. 2012); In re J.L., 163 S.W.3d 79, 84 (Tex. 2005). Evidence is

clear and convincing if it “will produce in the mind of the trier of fact a firm belief

or conviction as to the truth of the allegations sought to be established.” Tex.

Fam. Code Ann. § 101.007 (West 2014); E.N.C., 384 S.W.3d at 802.

B.    Standards of Review

      1.     Legal Sufficiency

      To determine whether the evidence is legally sufficient to support the trial

court’s best-interest finding, we look at all the evidence in the light most favorable

to the finding to determine whether a reasonable factfinder could form a firm

belief or conviction that termination of Father’s parental rights is in A.A.’s best

interest. See Tex. Fam. Code Ann. § 161.001(b)(2); In re J.P.B., 180 S.W.3d
570, 573 (Tex. 2005). We presume that the trial court settled any conflicts in the

evidence in favor of its finding if a reasonable factfinder could have done so. Id.

We disregard all evidence that a reasonable factfinder could have disbelieved,



                                           8
and we consider undisputed evidence even if it is contrary to the finding. Id.

That is, we consider evidence favorable to the finding if a reasonable factfinder

could, and we disregard contrary evidence unless a reasonable factfinder could

not. See id.

      The trial court is the sole judge of the witnesses’ credibility and demeanor.

In re J.O.A., 283 S.W.3d 336, 346 (Tex. 2009).

      2.       Factual Sufficiency

      We must perform “an exacting review of the entire record” in determining

the factual sufficiency of the evidence supporting the termination findings. In re

A.B., 437 S.W.3d 498, 500 (Tex. 2014). Nevertheless, we give due deference to

the trial court’s findings and will not supplant them with our own. In re H.R.M.,

209 S.W.3d 105, 108 (Tex. 2006).          We review the whole record to decide

whether a factfinder could reasonably form a firm conviction or belief that Father

violated subsection (O) and that termination of the parent-child relationship

between Father and A.A. would be in her best interest. See Tex. Fam. Code

Ann. § 161.001(b)(1)(O), (2); In re C.H., 89 S.W.3d 17, 28 (Tex. 2002). If the

factfinder reasonably could form such a firm conviction or belief, then the

evidence is factually sufficient. C.H., 89 S.W.3d at 18–19.

C.    The Evidence is Legally and Factually Sufficient to Support the Trial
      Court’s Best-Interest Finding.

      In his second issue, Father challenges the legal and factual sufficiency of

the evidence supporting the trial court’s best-interest finding.



                                          9
      1.     Substantive Law on a Child’s Best Interest

      In reviewing the factfinder’s determination of a child’s best interest, we

must employ a strong presumption that keeping a child with a parent serves the

child’s best interest. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006). Evidence

probative of a child’s best interest may be the same evidence that is probative of

a subsection (1) ground. In re E.C.R., 402 S.W.3d 239, 249 (Tex. 2013); C.H.,
89 S.W.3d at 28; see Tex. Fam. Code Ann. § 161.001(b). We consider the

evidence in light of nonexclusive factors that a trier of fact may apply in

determining a child’s best interest:

      (A)    the [child’s] desires . . . ;
      (B)    the [child’s] emotional and physical needs . . . now and in the
             future;
      (C)    the emotional and physical danger to the child now and in the
             future;
      (D)    the parental abilities of the individuals seeking custody;
      (E)    the programs available to assist these individuals to promote
             the [child’s] best interest . . . ;
      (F)    the plans for the child by these individuals or by the agency
             seeking custody;
      (G)    the stability of the home or proposed placement;
      (H)    the [parent’s] acts or omissions . . . indicat[ing] that the
             existing parent-child relationship is not a proper one; and
      (I)    any excuse for the [parent’s] acts or omissions.
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976) (citations omitted); see

E.C.R., 402 S.W.3d at 249 (stating that in reviewing a best-interest finding, “we

consider, among other evidence, the Holley factors”); E.N.C., 384 S.W.3d at 807.


                                             10
These factors are not exhaustive, and some listed factors may be inapplicable to

some cases. C.H., 89 S.W.3d at 27. Furthermore, undisputed evidence of just

one factor may be sufficient to support a finding that termination is in the child’s

best interest. Id. On the other hand, the presence of scant evidence relevant to

each factor will not support such a finding. Id.

      2.     Evidence Pertaining to A.A.’s Best Interest

             a.    A.A.’s Present and Future Medical Needs

      Dr. Sophie Grant, the child abuse pediatrician who evaluated A.A., testified

that she did not believe that A.A. would “ever be normal as a result of [her] head

injuries.” CPS caseworker Katherine Manigrasso testified:

            A.A.’s “health is a huge concern”;

            “[S]he really needs close monitoring”;

            A.A. “is always going to have to be careful because of the subdural
             hematomas and the doctors have stated that if she were to reinjure
             her head that they could begin to bleed again”;

            A.A. will require stable, follow-up medical care;

            A.A.’s specialists include a neurosurgeon, a neurologist, an
             ophthalmologist, and a gastroenterologist;

            A.A. receives physical therapy and speech therapy;

            A.A. was eighteen months old at trial and had only just begun
             walking;

            A.A.’s speech is delayed;

            A.A.’s long-term prognosis and the extent of her brain damage are
             unknown.




                                         11
            b.     Evidence on Cause of A.A.’s Injuries

      When asked at trial how A.A. sustained her injuries necessitating removal,

Mother invoked her Fifth Amendment right not to testify.

      Father testified that he did not think that Mother could have caused A.A.’s

injuries because “[s]he’s not a violent mother. She’s not violent. She loves her

children very much. She had two children before this problem, and [Father] saw

how she was with her children[—]taking care of them and affectionate.” He also

testified that if there was proof that Mother had injured A.A., he would try to help

Mother.

      Katherine Manigrasso, the CPS caseworker, testified that she did not

believe that Father honestly did not know how A.A. was injured. Similarly, CPS

investigator Haley Koren stated that she did not believe that Father had failed to

notice A.A.’s head getting bigger and bigger over time. Caseworker Manigrasso

believed Father “was trying to justify to himself another explanation [for A.A.’s

injuries besides Mother] because it was too painful to have to deal [with]

choosing between his partner and his child.”

      Mother (during the investigation) and Father (during the investigation and

at trial) both expressed the belief that Mother’s four-year-old son A.E. had

caused all A.A.’s injuries, but Dr. Grant testified that a four-year-old could not

inflict the injuries A.A. suffered. Father also suggested that A.A.’s injuries had

been related to her premature birth, but Dr. Grant likewise dispelled that notion,

denying that the fractures and head trauma were related to A.A.’s prematurity


                                        12
and denying that A.A.’s injuries predated her release from the NICU to her

parents. Dr. Grant opined that A.A. had been abused on multiple occasions.

            c.     Danger to A.A.

      Dr. Grant believed that A.A. was “in grave danger” before her removal from

Father and Mother and that A.A. “would most likely be the victim of an escalating

level of violence and possibly even die” if she “were . . . returned to the previous

environment.”    Similarly, CPS caseworker Manigrasso did not believe Father

“would be protective” of A.A. and stated that he “ha[d] not demonstrated

protective capacity by continuing to say that he d[id] not know what happened to

[A.A.] when it [was] abundantly evident that this was a nonaccidental injury that

happened to her.” Manigrasso testified that returning A.A. to Father would be

like returning her to Mother, and that would be placing her in a “[v]ery dangerous”

environment.

      Father testified:

           He did not see any reason why Mother could not be around A.A.;
            and
           Whether he allowed Mother to see the children if her rights were
            terminated and his were not would depend on the trial court’s orders.
            d.     Evidence of Father’s Stability

      Father testified that while the case was pending, he worked in Texas, then

two and a half months in Michigan, then a month and a half in Virginia, and then

the three weeks before trial in Kaufman, Texas. Father testified that during that

three-week period, he and Mother had been living in a duplex behind her uncle’s


                                        13
house in Tyler, Texas. CPS caseworker Manigrasso testified:

           The parents did not tell her they had been living in Tyler for the past
            three weeks until the day before trial;

           The parents did not provide her with an address, photos of the
            home, or any details of the home; and

           Manigrasso had no way of knowing whether the home would be
            appropriate for young children.

Father admitted that he had gaps of unemployment between the different jobs.

However, he stated that if A.A. were returned to him, he would not keep taking

jobs all over the country and “would settle down here again in Texas.”

            e.     Plans for A.A.

      Father wanted A.A. returned to Mother and him. He testified that his plan

was for Mother to stay home with A.A. while he would continue to work his same

ten-hour days. He testified that Mother’s uncle and aunt in Tyler would help take

care of the children but admitted that the uncle works full-time and the aunt works

part-time. Father did not know whether the uncle and aunt could pass criminal or

CPS background checks.       He stated that if it was necessary, he would hire

someone to help Mother take care of A.A. or he would take her to daycare.

      Meanwhile, TDFPS had placed A.A. with her sister in an adoption-

motivated foster home, and TDFPS planned for the foster parents to adopt the

sisters if the trial court terminated the parents’ rights.      CPS caseworker

Manigrasso testified that the foster parents get A.A. to all her appointments and

meet her medical needs. She believed that it would be in A.A.’s best interest for



                                        14
the parental rights to be terminated.

      3.    Resolution

      Looking at all the evidence, whether in the light most favorable to the

judgment or showing due deference to the factfinder, we conclude that the trial

court could have found that Mother caused A.A.’s injuries. Mother’s refusal to

testify about the cause of A.A.’s injuries also supports such a finding. See Tex.

R. Evid. 513(c); Wilz v. Flournoy, 228 S.W.3d 674, 677 (Tex. 2007); see also

Baxter v. Palmigiano, 425 U.S. 308, 318, 96 S. Ct. 1551, 1558 (1976) (holding

Fifth Amendment does not forbid adverse inferences against parties to civil

actions when they refuse to testify in response to probative evidence offered

against them); Tex. Dep’t of Pub. Safety Officers Ass’n v. Denton, 897 S.W.2d
757, 760 (Tex. 1995); In re C.W., No. 02–17–00025–CV, 2017 WL 2289115, at

*3 (Tex. App.—Fort Worth May 25, 2017, no pet.) (mem. op.). This finding drives

the best-interest analysis. While Father’s testimony indicated that he wanted to

raise and support A.A. and was willing to have a stable lifestyle upon her return

to him, it also showed that he did not believe that Mother injured A.A. and,

regardless, that he was unwilling to leave Mother. Further, even though Father

said that he was willing to place A.A. in daycare if necessary to obtain her return,

Father’s desired plan was for Mother to continue to care for A.A., whether as a

primary caregiver or with part-time supervision. However, Mother represented an

ongoing and future danger for A.A., and Father’s unwillingness to part from




                                        15
Mother could have convinced the trial court that Father would be unable to

protect A.A. from further danger.

      TDFPS’s plan was for A.A. and her half-sister to be adopted by their foster

parents, who could continue to satisfy A.A.’s extensive medical needs.

      Based on all the evidence and applying the appropriate standards of

review, we hold that the evidence is legally and factually sufficient to support the

trial court’s finding that termination of the parent-child relationship between

Father and A.A. was in her best interest. We overrule Father’s second issue.

D.    The Evidence is Factually Sufficient to Support the Trial Court’s
      Finding that Father Failed to Comply with the Court-Ordered Service
      Plan.

      In his first issue, Father contends that the evidence is factually insufficient

to support the trial court’s finding that he violated family code section

161.001(b)(1)(O) by

      fail[ing] to comply with the provisions of a court order that specifically
      established the actions necessary for the . . . return of [A.A.] who
      ha[d] been in the . . . temporary managing conservatorship of
      [TDFPS] for not less than nine months as a result of [her] removal
      from the parent . . . for . . . abuse or neglect.

Tex. Fam. Code Ann. § 161.001(b)(O).

      Father concedes that he was ordered to “comply with each requirement set

out in [TDFPS’s] original, or any amended, service plan during the pendency of

this suit.” He also admits that his service plan required him to:

      1.     Actively participate in and successfully complete INDIVIDUAL
             COUNSELING.



                                         16
      2.    Show the ability to maintain STABLE HOUSING.
      3.    Maintain and demonstrate proof of legal INCOME.
      4.    Attend all scheduled VISITATIONS.
      5.    Comply with all requests for RANDOM DRUG TESTING as
            requested by CPS.
      6.    REFRAIN FROM CRIMINAL ACTIVITIES and illegal acts.
      7.    Actively engage       in   and   complete     a   PARENTING
            CLASS/SEMINAR.
      8.    Should engage and complete COUPLES COUNSELING once
            completed with the individual counseling and recommended
            by his therapist.
      9.    Will actively engage in an educational sessions [sic] with The
            Shaken Baby Alliance[.]

      As TDFPS points out, that list was taken from the status report, not any of

the service plans on file. The most recent service plan for Father in the clerk’s

record was filed with the trial court on July 11, 2017, and referenced in

Petitioner’s Exhibit 11, the August 3, 2017 Permanency Hearing Order, admitted

into evidence without objection. In addition to detailing the tasks listed above,

the service plan required Father to:

           Provide an accurate explanation for A.A.’s injuries;

           Submit to a psychological evaluation;

           Locate and obtain community resources; and

           Cooperate with CPS and participate in his case by remaining in
            contact with his caseworker and submitting all requested
            documentation.

      Katherine Manigrasso, the CPS caseworker, testified that:

           Father “maybe completed half” of his services;


                                       17
           Father was “successfully discharged” from individual counseling
            “because he obtained employment out of state, and he could no
            longer attend therapy sessions”;

           Father and Mother had only one session of couple’s counseling
            because they moved for Father’s work;

           Manigrasso believed that couple’s counseling was important
            because “there is obviously some type of disconnect between the
            two parents where both parents admit that they are the only
            caregivers for a child with very serious injuries, yet neither parent is
            willing to come forward and provide a truthful explanation for what
            has happened”;

           Father and Mother “continue[d] to visit the children on a looser
            schedule . . . , every three weeks instead of every two weeks”;

           When the parents moved to Michigan for Father’s work in March
            2017, they did not seek services anywhere else; and

           Manigrasso was concerned with the number of places the parents
            lived during the case:
                         It’s a lack of stability for a child. They have
                   moved quite a bit. Even before the move in March
                   [2017] they were working out of state at the time that
                   [she] gave them their service plan. So apparently with
                   [Father]’s line of work, there are opportunities that come
                   up quite a bit out of state, and it’s financially
                   advantageous from his description but not a good
                   environment for a child going from hotel to hotel.
      The evidence showed, among other deficiencies, that Father did not

complete couple’s counseling.      Father raises no argument—and we do not

conclude—that he proved by a preponderance of the evidence that he (1) was

unable to comply with specific provisions of the court order, (2) made a good faith

effort to comply with the order, and (3) was not at fault for failing to comply. See

Tex. Fam. Code Ann. § 161.001(d) (West Supp. 2017); In re T.B., Jr., No. 09-17-



                                        18
00230-CV, 2017 WL 5180067, at *3 & n.3 (Tex. App.—Beaumont Nov. 9, 2017,

no pet.) (mem. op.); In re C.A.W., No. 01-16-00719-CV, 2017 WL 3081792, at

*5 & n.12 (Tex. App.—Houston [1st Dist.] July 20, 2017, pet. denied) (mem. op.

on reh’g). Accordingly, applying the appropriate standard of review, we hold that

the evidence is factually sufficient to support the trial court’s finding that Father

failed to comply with a court order that specifically established the actions he

needed to take for A.A. to be returned to him.         See Tex. Fam. Code Ann.

§ 161.001(b)(1)(O). We overrule his first issue.

                               III.   CONCLUSION

      Having overruled Father’s two issues, we affirm the trial court’s judgment.




                                                    /s/ Mark T. Pittman
                                                    MARK T. PITTMAN
                                                    JUSTICE

PANEL: MEIER, GABRIEL, and PITTMAN, JJ.

DELIVERED: February 8, 2018




                                         19